DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/459,548 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 10/08/2020 is acknowledged by the examiner and the cited reference has been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


OBJECTIONS TO THE CLAIMS


	Claims 1-8 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, line 9, discloses the phrase ‘the first access control signal’. There is insufficient antecedent basis for this limitation in the claim. ‘A first access control signal’ was not previously discloses. Correction is needed.
		As per claim 6, the claimed word ‘between’ can be confusing; Applicant should consider using the word ‘of’ instead. Correction is needed.


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuber et al. (US pub. 2004/0123006), hereinafter, “Stuber”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 9, Stuber discloses a multi-die system (communication system of fig. 1, as disclose in paragraph 0014 and fig. 1) comprising: a non-volatile memory (memory 60, as discloses in paragraph 0016); a first die (chip 20) having a first operational clock (clock 28), the first die comprising: a first processor (master device 22), configured to generate a first control signal (a request signal, as discloses in paragraph 0014); a first access controller (memory controller 24), coupled to the first processor via a first bus (data bus 34; see paragraph 0016 and fig. 1), and configured to generate a first access signal (data from memory controller 24 to memory 60; as discloses in paragraph 0019) (as discloses in paragraph 0019, data is moved from the memory controller 24 to memory 60 as a result of the memory controller 24 ‘generating’ a ready signal; see paragraphs 0014 and 0019) to access the non-volatile memory according to the first control signal (see paragraph 0019); a first bus filter (gate 30; see first limitation of claim 12 of Stuber, describing ‘a first gate’) coupled between the first processor and the first access controller (see fig. 1), and configured to control the first access control signal to the first access controller (see fig. 1 and paragraph 0019; note, this limitation is confusing: ‘a first access control signal’ was not previously disclose); and a first input/output (I/O) filter (peripheral bus 62, as discloses in paragraph 0019 and fig. 1) coupled between the first access controller and the non-volatile memory (see fig. 1), configured to control the first access signal to the non-volatile memory (see paragraph 0019 and fig. 1); a second die (chip 40) having a second operational clock (clock 40), the second die comprising: a second processor (master 42), configured to generate a second control signal (a request signal, as discloses in paragraph 0015); a second access controller (memory controller 44) coupled to the second processor via a second bus (data bus 54), configured to generate a second access signal to access the non-volatile memory according to the second control signal (see paragraph 0015 and above); a second bus filter coupled between the second processor and the second access controller, and configured to control the second control signal to the second access controller (see paragraph 0015 and above); and a second I/O filter coupled between the second access controller and the non-volatile memory, configured to control the second access signal to the non-volatile memory (see paragraph 0015 and above); an arbiter (arbiter 26), located in one of the first die and the second die (see fig. 1), configured to generate an arbitration signal (an ownership signal, as discloses in paragraph 0021) according to the first and the second control signals (see paragraph 0020); wherein the first and the second bus filters, and the first and the second I/O filters are controlled according to the arbitration signal (see paragraph 0021); wherein the first and second operational clocks are independent (see paragraphs 0018 and 0025). 

3.         As per claims 2 and 20, Stuber discloses “The multi-die system of claim 1” [See rejection to claim 1 above] wherein the first die has a higher priority than the second die to access the non-volatile memory (see paragraph 0021). 

claim 3, Stuber discloses wherein priorities of the first die and the second die are determined according to performances of the first and the second dies (see paragraph 0022). 

5.         As per claim 4, Stuber discloses wherein a priority the first die and that of the second die are the same (see paragraph 0024). 

6.         As per claims 5 and 10, Stuber discloses wherein the first and the second operational clocks are different (see paragraph 0025). 

7.         As per claims 6 and 12, Stuber discloses wherein at least one of bus clock, bus bandwidth, bus structure, and bus configuration between the first and the second buses are different (see paragraph 0025). 

8.         As per claim 7, Stuber discloses wherein power setting of the first die and that of the second die are different (see paragraphs 0020 and 0025). 

9.         As per claim 8, Stuber discloses wherein the first and the second bus filters, and the first and the second I/O filters are controlled according to the arbitration signal such that the operational clocks in the first and the second dies are not synchronized with each other is overcome (see paragraphs 0021 and 0025). 

10.         As per claim 11, Stuber discloses wherein the first and the second operational clocks are unsynchronized (see paragraph 0025). 

11.         As per claim 13, Stuber discloses wherein wherein the first, the second, the third, and the fourth paths are controlled according to the arbitration signal such that the operational clocks in the first and the second dies are not synchronized is overcome (see paragraph 0025). 

12.         As per claim 14, Stuber discloses a method of operating a multi-die system (communication system of fig. 1, as disclose in paragraph 0014 and fig. 1) in a chip, the multi-die system comprising a first die (chip 20) and a second die (chip 40), the first die comprising an arbiter (arbiter 26) coupled to the second die (see fig. 1), the method comprising: the arbiter granting access for the first die to access a non-volatile memory (memory 60, as discloses in paragraph 0016) by default (see paragraph 0020); the first die accessing the non-volatile memory (see paragraph 0021); after an access of the first die, a request signal being de-asserted for one cycle for the arbiter to perform arbitration (see paragraph 0022); and the arbiter granting access for the first die or the second die to access the non-volatile memory according to an arbitration result (see paragraph 0022); wherein the first die and the second die are independent operations (see paragraphs 0018 and 0025). 

13.         As per claim 15, Stuber discloses wherein the arbiter granting access for the first die to access the non-volatile memory if the first die has a pending request and/or has not completed a certain number of accesses (see paragraph 0023). 

14.         As per claim 16, Stuber discloses wherein the arbiter granting access for the second die to access the non-volatile memory if the first die has no pending request or has completed a (see paragraphs 0026 and 0027). 

15.         As per claim 17, Stuber discloses further comprising: the second die accessing the non-volatile memory; and after an access of the second die, a request signal being de-asserted for one cycle to indicate the current access has started for the arbiter to keep tracking of number of accesses has already been taken (see paragraph 0029). 

16.         As per claim 18, Stuber discloses wherein the arbiter granting access for the first die to access the non-volatile memory if the second die has no pending request or has completed a certain number of accesses and the first die has a pending request or the first die has higher priority and the first die has a pending request (see paragraph 0029). 

17.         As per claim 19, Stuber discloses further comprising: the arbiter granting access for the second die to access the non-volatile memory if the second die has a pending request and has not completed a certain number of accesses (see paragraph 0029). 

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches of arbitration of two chips of a multi-chip system having two independent clocks to access a non-volatile memory: US Pub. # 2013/0042072 (Owen et al.)

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181